DETAILED ACTION
This office action is in response to amendments and remarks filed on February 7, 2022.  
Claims 4-15 were previously objected to.
Claims 4-5 and 11-15  have been cancelled.  
Claims 1, 6-9 and 19 have been amended.
Claims 20-25 are newly added for consideration.
Claims 1-3, 6-10 and 16-25 are currently allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing device and a method of controlling the information processing device (see original disclosure, i.e. para. 1 and etc.).
With regard to Claim 1, the closest prior arts of record, Okazawa, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein the discarding determination pattern is a pattern in which a packet matching the discarding determination pattern is discarded, wherein the network interface performs a process of discarding the received packet when predetermined packet information stored in the received packet accords with the discarding determination pattern, and wherein the controller generates a new discarding determination pattern based on the received packet and updates the discarding determination pattern of the storage area of the network interface when the process on the received packet transmitted from the network interface in the controller is the discarding process”.  These additional features in combination with all the other features required in the 
With regard to Claims 2-3, 6-10 and 16-18, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 19, the closest prior arts of record, Okazawa, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein the discarding determination pattern is a pattern in which a packet matching the discarding determination pattern is discarded, wherein a process of discarding the received packet is performed by the network interface when predetermined packet information stored in the received packet accords with the discarding determination pattern, and wherein a new discarding determination pattern is generated based on the received packet and the discarding determination pattern of the storage area of the network interface is updated when the process on the received packet transmitted from the network interface is the discarding process”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 7, 2022 (i.e. on pg. 9-11 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 20, the closest prior arts of record, Okazawa, do not disclose or suggest fully, among the other limitations, the additional required limitation of “wherein the discarding determination pattern is a pattern in which a packet not matching the discarding determination pattern is discarded, wherein the network interface performs a process of discarding the received packet when predetermined packet information stored in the received packet does not accord with the discarding determination pattern, and wherein the controller 
With regard to Claims 21-25, the claims are depending from the independent Claim 20, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-3, 6-10 and 16-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JACKY X ZHENG/Primary Examiner, Art Unit 2675